DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed 9/6/2022 has been received and entered into the case. All arguments and amendments have been considered.
Claims 4-9, 19, 48-50, 53-60, 63-66, 68-75, 77, 78, 80, 81, 87-90, 98-100 are pending and have been considered on the merits herein. 
The previous rejections of Claims 4, 8, 48-50, 58, 63, 68-74, 77, 78, 87-90 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-17, 19, 20-22 of U.S. Patent No. 9611467, Claims 4, 8, 48-50, 58, 63, 68-74, 77, 78, 87-90 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46-62 of copending Application No. 17525759 (reference application) and Claims 4, 8, 48-50, 58, 63, 68-74, 77, 78, 87-90 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-20, 22-30 of U.S. Patent No. 10413600 are withdrawn in light of applicants claim amendment directed to intravenous administration. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-9, 19, 48-50, 53-60, 63-66, 68-75, 77,78, 80, 81, 98-100 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Blood, 2008, vol. 112) supported by Stoll et al. (Blood, 2008, vol. 112, p. 3555-3562) in view of WO 2006/133955, Varadi et al. (US2010/0143957 A1).
	Zhao teaches platelets and their adhesion receptors play a crucial role in modulating infarct size during ischemic stroke and that ADAMTS13 cleaves vWF, which is an important adhesion molecule for platelets at vascular injury sites. Patients having decreased ADAMTS13 activity and increased circulating levels of vWF are at risk for ischemic stroke. ADAMTS13 has been shown to down regulate thrombosis and inflammation and recombinant human ADAMTS13 down regulates platelet thrombi in injured arterioles, which are dependent upon vWF. Zhao teach that vWF deficiency or heterozygosity in mice reduces infarct volume two-fold following focal cerebral ischemia compared to wild-type (WT) in the middle cerebral artery occlusion (MCAO) stroke model and that infusion of recombinant vWF in WT mice accelerates thrombosis in the ferric-chloride injured artery model and increases infarct volume compared to controls, thus suggesting a role of vWF in modulating infarction after stroke. Zhao also teaches that ADAMTS13 deficient mice have approximately 20% larger infarct after cerebral ischemia compared to WT (WT mice are taken to be one who has not been diagnosed as having an ADAMTS13 deficiency given that WT mice are not deficient in ADAMTS13), which were shown to be due to vWF because mice deficient in ADAMTS13 and vWF had infarct volumes similar to vWF deficient mice. Thus, indicating that ADAMTS13 deficiency not be desirable in a stroke patient which are known to have increased levels of vWF. Zhao teach the infusion of r-human ADAMTS13 before reperfusion, which was two hours after occlusion, i.e. 120 minutes after detection/induction of infarction, significantly reduced infarct volume by nearly 30% (from 106±9.7 mm3 vs. 75.8±6.9 mm3). They note that ADAMTS13 was induced in the penumbra region after ischemic stroke. Zhao thus suggest that ADAMTS13 could be a new therapeutic agent for stroke therapy and that vWF has an important role in modulating infarct volume after ischemic stroke (abstract). 
Stoll provides teaching that to study ischemic stroke, animal models, specifically MCAO has been developed wherein occlusion to major extracranial and intracranial arteries is applied leading to focal cerebral ischemia. Permanent occlusion of the middle cerebral artery (MCAO) by suture or intraluminal thread causes complete infarctions of the MCA brain territory and the clinical situations with vessel occlusion followed by resolution of clots and reperfusion can be mimicked in the MCAO by withdrawing the intraluminal thread, i.e. the transient MCAO model (p. 3556, studies in experimental stroke section). They teach that it has been firmly established that the final infarct size depends on the prior occlusion: ischemic periods less than 30 minutes leads to infarctions of the caudate and basal ganglia and only partly affecting the neocortex because ischemic cortical tissue is salvaged by collateral blood supply and reperfusion. Delayed reperfusion increases the size of the neocortical infarctions involving the penumbra. Stoll teaches that ongoing thrombus formation continues with accumulation of platelets and fibrin deposition in the brain during reperfusion and thus thrombus formation during reperfusion is an important pathophysiologic step in stroke development (p. 3556-3557, studies in experimental stroke section). Thus, Stoll supports the rejection by teaching that MCAO models (used in Zhao above) are ones in which the subject/animal is diagnosed as having an ischemic event due to occlusion and suffering from cerebral infarction and that the occlusion is reduced or eliminated resulting in reperfusion. 
Zhao does not teach the limitations of claims 4-7, 19, 47, 50, 53-57, 60, 64-66, 68-75, 77, 78, 80, 81, 87-90, 98-100 and is silent to the effective amount of r-ADMATS13 administered. 
WO’955 teaches a method of treating a disorder associated with the formation and/or presence of one or more thrombus and a method of disintegrating one or more thrombus in a patient in need thereof. Provided examples of disorders associated with thrombus are arterial thrombosis, acute myocardial infarction, stroke, TTP and disseminated intravascular coagulation (abstract, 008-012, 019, 020). Thrombus is a blood clot, a platelet comprising blood clot, a microthrombus, which may be attached to an arterial or venous blood vessel and may partially or completely block the blood flow in an arterial or venous blood vessel (012, 020). The method comprises administering to a patient in need thereof, a pharmaceutical composition comprising a therapeutically effective amount of recombinant human ADAMTS13 (abstract, 0008, 014-0024) which reduces or delays platelet aggregation, reduces or delays the formation of platelet strings, reduces or delays thrombus formation or growth, reduces or delay vessel occlusion, cleaves vWF and disintegrates thrombi (013).  ADAMTS13 is known to modulate VWF therefore regulating thrombosis and treating and preventing thrombi formation in patients suffering from thrombotic diseases and events such as infarctions and stroke (019, 022), which is caused by thrombus formation and blockage of blood supply. They teach that vWF through its receptors, GPIbα and αIIbβ3 contribute to platelet aggregation and progression of thrombus formation (060). ADAMTS13 cleaves vWF by facilitating the binding of vWF to GPIbα. The vWF-GPIbα interaction within the thrombus may negatively regulate thrombus growth (061). They teach that the cleavage of vWF by ADAMTS13 delays thrombus formation and when recombinant ADAMTS13 is infused into WT before ferric chloride injury, the mice did not occlude at the injured arterioles whereas WT mice infused with buffer occluded (032). They teach ADAMTS13 to have an antithrombotic as well as thrombolytic activity (044, 062, 064).
Regarding claim 4, 6, 7, 54-57, 75, they teach glycosylated recombinant ADAMTS13 molecules produced by CHO and HEK293 cells (0014, 0015). 
Regarding claims 8, 58, they teach administering intravenously, i.e. infusion (021, 031) to ADAMTS13 WT mice, i.e. the ADAMTS13 WT mouse is taken to be one which does not have an ADAMTS13 deficiency (027-031). The reference demonstrates that rADAMTS13 infusion inhibits platelet strings and thrombus growth in ADAMTS13 WT mice compared to ADAMTS13 deficient mice (029-031). Therefore, there is a reasonable expectation that administering the rADAMTS13 composition to one who has not been diagnosed with ADAMTS13 deficiency would effectively treat cerebral infarction in an ischemic stroke patient by cleaving vWF which is important in platelet adhesion and thrombi formation. The effects of ADAMTS13 are more pronounced and advantageous in those not deficient in ADAMTS13, i.e. WT mice, as less platelets were deposited in WT and thrombus formation was delayed in WT mice demonstrating that cleavage of UL-vwF multimers delays thrombus formation (029). 
Therefore, regarding claims 8, 58, 65, 66, 68-74, 77, 78, drawn to administration by infusion, ADAMTS13 was known at the time of the invention to be effectively administered by intravenous infusion. 
Regarding claims 5, 53, 98-100, WO’955 teaches methods of improving and prolonging the half-life of the ADAMTS13 protein (014, 018). Therefore, methods for increasing the half-life of the protein were known at the time of the claimed invention and it would have been obvious to one of ordinary skill in the art to practice known methods to achieve the desired half-life. 
WO’995 teach an effective amount to be for example 0.1 to 20 mg/kg body weight (0008, 024) and 3460 U/kg mouse (053).

The above references do not teach administering the effective amounts of ADAMTS13 which fall within applicants claimed range. 

Varadi teach methods of using recombinant ADAMTS13 (0058) in vivo to cleave vWF in animal models and humans (0002, 0007, 0015, 0025, 0054, 0058). They teach that vWF mediates hemostasis supporting the adhesion of platelets to damages blood vessels (0003) and that the accumulation of large multimers of vWF can cause thrombosis in the microvasculature (0004, 0081). They teach that the multimeric size of vWF is regulated by ADAMTS13 which cleaves the vWF multimers (0004, 0052). They teach that an increase in circulating levels of vWF and a decrease in ADAMTS13 activity in humans are considered risk factors for ischemic stroke (0079) and thus measuring ADAMTS13 activity in vivo according to their invention has application in stroke diagnosis and therapy (0079).  They also teach that the method is carried out over a period of time ranging from seconds to about 96 hours (0089). 
Regarding the amount of recombinant ADAMTS13 administered, they teach administering at least 10-10,000 U/kg and specifically amounts falling within applicants claimed range of 10-500 U/kg (0087) because purified plasma-derived or recombinant ADAMTS13 is currently available for use at a dose range of 100-500 U/kg BW (0087); however, they teach that the r-ADAMTS13 can be administered at any dose, which is based upon body weight, activity of vWF, activity of ADAMTS13, route of administration, health or condition of the recipient and other various factors known to one of skill in the art. 
Thus, at the time of the claimed invention, the claimed effective amount of r-ADAMTS13 to be used to cleave vWF multimers which cause thrombosis falling within applicants claimed range was disclosed by the prior art; however, the dose is also considered to be a result effective variable which is disclosed by the prior art to be optimizable by the skilled artisan based upon known factors as disclosed by Varadi. 
It is recognized that the claimed invention is drawn to a result or functional outcome, i.e.  reducing post-reperfusion damage, improvement of sensorimotor performance, and not significantly increasing the likelihood of cerebral hemorrhage,  resulting from administering the effective dose of the ADAMTS13 composition (claims 48, 63); however, it is the Examiners position that the claimed method step drawn to administration of a composition comprising ADAMTS13 and prior art which teaches said administration of an ADAMTS13 composition to the ischemic stroke patient population in an effective amount within applicants claimed range, will inherently reduce post-reperfusion damage, improve of sensorimotor performance and not significantly increasing the likelihood of cerebral hemorrhage. The prior art teaches that the ADAMTS13 composition can be administered to the same target population to treat cerebral infarctions and reduce infarct volume after stroke, thus one would expect the same results, absent evidence to the contrary.  The same reasoning applies to reducing infarct volume by about 30%; as claimed, administering the disclosed ADAMTS13 composition in a therapeutically effective amount would therefore be treating a cerebral infarction in the brain, reduce infarct volume by 30%, would not increase the level of hemorrhage compared to an individual not receiving the composition, would reduce infarct volume 22 hours after administration. These effects are inherent to administering the compound as they are functional results of the compound. Thus, in practicing of the methods of administration of the ADAMTS13 protein to the claimed patient population of the prior art, one would also be inherently achieving the functional outcomes and results as claimed. It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior arts functioning does not render the old composition or methods patentably new. Thus, claiming a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claimed patentable (MPEP 2112).  Regardless of time of administration, i.e. 6 hours after cerebral infarction, one would expect the same result, i.e. treatment of disorders or altering physiological states characterized by decreased vWF-cleaving protease activity and/or platelet aggregation and thrombus formation, i.e., reducing infarct volume.  There is nothing of record which would suggest that the time of administration is critical to the function of the protein.  The protein would still be expected to have the same mode of operation, i.e. an antithrombotic and anticoagulant activity wherein the ADAMTS13 protein cleaves VWF multimers thereby preventing and dismantling platelet aggregation and thrombus formation associated with increased risk of ischemic stroke. 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat cerebral infarction in an ischemic stroke patient by administering ADAMTS13 to said patient because the combination of Zhao, Stoll, WO’955 and Varadi clearly teach that administration of r-ADAMTS13 to ischemic stroke patients effectively reduces infarct volume by cleaving vWF which is important in platelet adhesion and thrombosis. It is well documented by the prior art of record that increased levels of vWF and decreased ADAMTS13 are risk factors in ischemic stroke and that ADAMTS13 can effectively down regulate platelet thrombi and cleave vWF multimers in injured arterioles and ischemic stroke models including WT mice models.Therefore, given that the therapeutic composition is taught by the prior art to be an antithrombotic drug which reduces or delays platelet aggregation, reduces or delays the formation of platelet strings, reduces or delays thrombus formation or growth, reduces or delay vessel occlusion, cleaves vWF and disintegrates thrombi in subjects not having an ADAMTS13 deficiency, one of ordinary skill in the art would have a reasonable expectation of treating cerebral infarction as claimed when administering the effective amount suggested by the art to achieve the claimed results. 

Claims 4-9, 19, 47-50, 53-60, 63-66, 68-75, 77,78, 80, 81, 87-90, 98-100 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao et al. (Blood, 2008, vol. 112) supported by Stoll et al. (Blood, 2008, vol. 112, p. 3555-3562) in view of Ginsburg et al. (US2003/0073116) , Varadi et al. (US2010/0143957 A1) .  
	Zhao teaches platelets and their adhesion receptors play a crucial role in modulating infarct size during ischemic stroke and that ADAMTS13 cleaves vWF, which is an important adhesion molecule for platelets at vascular injury sites. Patients having decreased ADAMTS13 activity and increased circulating levels of vWF are at risk for ischemic stroke. ADAMTS13 has been shown to down regulate thrombosis and inflammation and recombinant human ADAMTS13 down regulates platelet thrombi in injured arterioles, which are dependent upon vWF. Zhao teach that vWF deficiency or heterozygosity in mice reduces infarct volume two-fold following focal cerebral ischemia compared to wild-type (WT) in the middle cerebral artery occlusion (MCAO) stroke model and that infusion of recombinant vWF in WT mice accelerates thrombosis in the ferric-chloride injured artery model and increases infarct volume compared to controls, thus suggesting a role of vWF in modulating infarction after stroke. Zhao also teaches that ADAMTS13 deficient mice have approximately 20% larger infarct after cerebral ischemia compared to WT (WT mice are taken to be one who has not been diagnosed as having an ADAMTS13 deficiency given that WT mice are not deficient in ADAMTS13), which were shown to be due to vWF because mice deficient in ADAMTS13 and vWF had infarct volumes similar to vWF deficient mice. Zhao teach the infusion of r-human ADAMTS13 before reperfusion, which was two hours after occlusion, i.e. 120 minutes after detection/induction of infarction, significantly reduced infarct volume by nearly 30% (from 106±9.7 mm3 vs. 75.8±6.9 mm3). They note that ADAMTS13 was induced in the penumbra region after ischemic stroke. Zhao thus suggest that ADAMTS13 could be a new therapeutic agent for stroke therapy and that vWF has an important role in modulating infarct volume after ischemic stroke (abstract). 
Stoll provides teaching that to study ischemic stroke, animal models, specifically MCAO has been developed wherein occlusion to major extracranial and intracranial arteries is applied leading to focal cerebral ischemia. Permanent occlusion of the middle cerebral artery (MCAO) by suture or intraluminal thread causes complete infarctions of the MCA brain territory and the clinical situations with vessel occlusion followed by resolution of clots and reperfusion can be mimicked in the MCAO by withdrawing the intraluminal thread, i.e. the transient MCAO model (p. 3556, studies in experimental stroke section). They teach that it has been firmly established that the final infarct size depends on the prior occlusion: ischemic periods less than 30 minutes leads to infarctions of the caudate and basal ganglia and only partly affecting the neocortex because ischemic cortical tissue is salvaged by collateral blood supply and reperfusion. Delayed reperfusion increases the size of the neocortical infarctions involving the penumbra. Stoll teaches that ongoing thrombus formation continues with accumulation of platelets and fibrin deposition in the brain during reperfusion and thus thrombus formation during reperfusion is an important pathophysiologic step in stroke development (p. 3556-3557, studies in experimental stroke section). Thus, Stoll supports the rejection by teaching that MCAO models (used in Zhao above) are ones in which the subject/animal is diagnosed as having an ischemic event due to occlusion and suffering from cerebral infarction and that the occlusion is reduced or eliminated resulting in reperfusion. 
Zhao does not teach the limitations of claims 4-7, 19, 47, 50, 53-57, 60, 64-66, 68-75, 77, 78, 80, 81, 87-90, 98-100 and is silent to the effective amount of r-ADMATS13 administered. 
Ginsburg teaches a method of treating patients at risk of or suffering from stroke (0136) comprising administering to said patient a pharmaceutical composition comprising a therapeutically effective amount of a glycosylated recombinant ADAMTS13 protein (abstract, 0019, 0039, 00136, 0147-0159, 0178, 0194, 0321,0330, 0337) to treat diseases or altering physiological states characterized by platelet aggregation, large multimeric forms of vWF (0133, 0156) and preventing abnormal blood clots often associated with strokes (0178, 0330) by delivering the ADAMTS13 to the microvasculature (0178). 
Regarding claims 5, 53, 98-100, Ginsburg teach that the isolated ADAMTS13 can be altered to improve characteristics such as circulating half-life (0316). 
Regarding claims 87-90, the dosage can be administered every 3 to 4 days, i.e. with boosting doses every week or every two weeks depending on the half-life and clearance rate (0348).  In light of the teachings above, it is the Examiners position that the half-life is more than 1 hour given the administration teachings as well as the production of the glycosylated recombinant ADAMTS13 which is the same as applicants. 
Regarding a therapeutically effective amount of 10-500 U/kg of body weight in claims 48, 63, 65, 66,68-74, 77, 78, Ginsburg teaches that dosage for each patient depends on many factors including weight, age, sex, time and frequency of administration, severity of disease, (0332, 0347 and 0348, 0349) and that determination of an effective amount to achieve its intended purpose is well within the capability of those skilled in the art (0337).  They teach that an effective amount is one which results in the intended effect, i.e. vwf cleaving protease activity or decreased levels of platelet aggregation comparable to normal individuals who are not suffering from stroke (0337, 0348-0349) and which ameliorates symptoms of the diseases state (0347). Thus, while the specific effective amounts are not taught by Ginsburg, the determination of an effective amount to achieve its intended purpose is well within the capability of those skilled in the art as suggested by Ginsburg (0337). 
Regarding claims 8, 58, Ginsburg teaches the composition can be administered intravenously, i.e. infusion (0331, 0334). 
Regarding claim 7, 55, 56, 57, they teach a glycosylated recombinant ADAMTS13 molecules produced by CHO cells (0194, 0204).  

The above references do not teach administering the effective amounts of ADAMTS13 which fall within applicants claimed range. 

Varadi teach methods of using recombinant ADAMTS13 (0058) in vivo to cleave vWF in animal models and humans (0002, 0007, 0015, 0025, 0054, 0058). They teach that vWF mediates hemostasis supporting the adhesion of platelets to damages blood vessels (0003) and that the accumulation of large multimers of vWF can cause thrombosis in the microvasculature (0004, 0081). They teach that the multimeric size of vWF is regulated by ADAMTS13 which cleaves the vWF multimers (0004, 0052). They teach that an increase in circulating levels of vWF and a decrease in ADAMTS13 activity in humans are considered risk factors for ischemic stroke (0079) and thus measuring ADAMTS13 activity in vivo according to their invention has application in stroke diagnosis and therapy (0079).  They also teach that the method is carried out over a period of time ranging from seconds to about 96 hours (0089). 
Regarding the amount of recombinant ADAMTS13 administered, they teach administering at least 10-10,000 U/kg and specifically amounts falling within applicants claimed range of 10-500 U/kg and because purified plasma-derived or recombinant ADAMTS13 is currently available for use at a dose range of 100-500 U/kg BW (0087); however, they teach that the r-ADAMTS13 can be administered at any dose, which is based upon body weight, activity of vWF, activity of ADAMTS13, route of administration, health or condition of the recipient and other various factors known to one of skill in the art. 
Thus, at the time of the claimed invention, the claimed effective amount of r-ADAMTS13 to be used to cleave vWF multimers which cause thrombosis falling within applicants claimed range was disclosed by the prior art; however, the dose is also considered to be a result effective variable which is disclosed by the prior art to be optimizable by the skilled artisan based upon known factors as disclosed by Ginsburg and Varadi. 
It is recognized that the claimed invention is drawn to a result or functional outcome, i.e.  reducing post-reperfusion damage, improvement of sensorimotor performance, and not significantly increasing the likelihood of cerebral hemorrhage,  resulting from administering the effective dose of the ADAMTS13 composition (claims 48, 63); however, it is the Examiners position that the claimed method step drawn to administration of a composition comprising ADAMTS13 and prior art which teaches said administration of an ADAMTS13 composition to the ischemic stroke patient population in an effective amount within applicants claimed range, will inherently reduce post-reperfusion damage, improve of sensorimotor performance and not significantly increasing the likelihood of cerebral hemorrhage. The prior art teaches that the ADAMTS13 composition can be administered to the same target population to treat cerebral infarctions and reduce infarct volume after stroke, thus one would expect the same results, absent evidence to the contrary.  The same reasoning applies to reducing infarct volume by about 30%; as claimed, administering the disclosed ADAMTS13 composition in a therapeutically effective amount would therefore be treating a cerebral infarction in the brain, reduce infarct volume by 30%, would not increase the level of hemorrhage compared to an individual not receiving the composition, would reduce infarct volume 22 hours after administration. These effects are inherent to administering the compound as they are functional results of the compound. Thus, in practicing of the methods of administration of the ADAMTS13 protein to the claimed patient population of the prior art, one would also be inherently achieving the functional outcomes and results as claimed. It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior arts functioning does not render the old composition or methods patentably new. Thus, claiming a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claimed patentable (MPEP 2112).  Regardless of time of administration, i.e. 6 hours after cerebral infarction, one would expect the same result, i.e. treatment of disorders or altering physiological states characterized by decreased vWF-cleaving protease activity and/or platelet aggregation and thrombus formation, i.e., reducing infarct volume.  There is nothing of record which would suggest that the time of administration is critical to the function of the protein.  The protein would still be expected to have the same mode of operation, i.e. an antithrombotic and anticoagulant activity wherein the ADAMTS13 protein cleaves VWF multimers thereby preventing and dismantling platelet aggregation and thrombus formation associated with increased risk of ischemic stroke. 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat cerebral infarction in an ischemic stroke patient by administering ADAMTS13 to said patient because the combination of Zhao, Stoll, Ginsburg and Varadi clearly teach that administration of r-ADAMTS13 to ischemic stroke patients effective reduces infarct volume by cleaving vWF which is important in platelet adhesion and thrombosis. It is well documented by the prior art of record that increased levels of vWF and decreased ADAMTS13 are risk factors in ischemic stroke and that ADAMTS13 can effectively down regulate platelet thrombi and cleave vWF multimers in injured arterioles and ischemic stroke models.  Therefore, given that the therapeutic composition is taught by the prior art to be an antithrombotic drug which reduces or delays platelet aggregation, reduces or delays the formation of platelet strings, reduces or delays thrombus formation or growth, reduces or delay vessel occlusion, cleaves vWF and disintegrates thrombi, one of ordinary skill in the art would have a reasonable expectation of treating cerebral infarction as claimed when administering the effective amount suggested by the art to achieve the claimed results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 4, 48, 63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 17478520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to methods of treating cerebral infarction, i.e. stroke, and arterial thrombosis comprising administering to a mammal in need a therapeutically effective amount of ADAMTS13.  The instant claims require reducing post-reperfusion damage, improvement of sensorimotor performance, and not significantly increasing the likelihood of cerebral hemorrhage,  resulting from administering an effective amount of ADAMTS13 composition (claims 48, 63 and 92); however, it is the Examiners position that the claimed method step drawn to administration of a composition comprising a particular effective amount of ADAMTS13 (which claims of ‘520 are generically drawn to an effective amount), will inherently reduce post-reperfusion damage, improve of sensorimotor performance and not significantly increasing the likelihood of cerebral hemorrhage. The claims are drawn to an ADAMTS13 composition administered to the same target population to treat infarctions, ischemic and reperfusion injury, thus one would expect the same results, absent evidence to the contrary.  The same reasoning applies to reducing infarct volume by about 30%; as claimed, administering the disclosed ADAMTS13 composition in a therapeutically effective amount would therefore be treating a cerebral infarction in the brain, reduce infarct volume by 30%, would not increase the level of hemorrhage compared to an individual not receiving the composition, would reduce infarct volume 22 hours after administration. These affects are inherent to administering the compound as they are functional results of the compound. Thus, in practicing of the methods of administration of the ADAMTS13 protein to the claimed patient population of the prior art, one would also be inherently practicing the functional outcomes and results as claimed.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Combined prior art did not reach the invention. 
Applicants summarize the teachings of the prior art references individually in
this section.  
	Zhao- Regarding Zhao, applicants argue that the reference speculates that “ADAMTS13 could become” a new drug treatment of stroke, at best a hoped-for goal without guidance and the reference does not teach the effective amount. Applicants also note that there was no comparison of WT mice with and without endogenous ADAMTS13 (p. 9-10 and p. 19, section 4 of arguments).  
While Zhao does not state, ipsis verbis, which mice were compared, WT vs. ADAMTS13 deficient (also argued on p. 19 section 4. Of applicants response), the study is specific to the WT MCAO mouse model which would not be ADAMTS13 deficient, and VWF deficient or VWF and ADAMTS13 deficient mice and what they find is that ADAMTS13 has been shown to down regulate thrombosis and inflammation and recombinant human ADAMTS13 down regulates platelet thrombi in injured arterioles, which are dependent upon vWF. vWF deficiency or heterozygosity in mice reduces infarct volume two-fold following focal cerebral ischemia compared to wild-type (WT) in the middle cerebral artery occlusion (MCAO) stroke model and infusion of recombinant vWF in WT mice accelerates thrombosis in the ferric-chloride injured artery model and increases infarct volume compared to controls, thus suggesting a role of vWF in modulating infarction after stroke. Zhao also teaches that ADAMTS13 deficient mice have approximately 20% larger infarct after cerebral ischemia compared to WT (WT mice are taken to be one who has not been diagnosed as having an ADAMTS13 deficiency given that WT mice are not deficient in ADAMTS13), which were shown to be due to vWF because mice deficient in ADAMTS13 and vWF had infarct volumes similar to vWF deficient mice. Zhao teach the infusion of r-human ADAMTS13 before reperfusion, which was two hours after occlusion, i.e. 120 minutes after detection/induction of infarction, significantly reduced infarct volume by nearly 30% (from 106±9.7 mm3 vs. 75.8±6.9 mm3). Therefore, there is a reasonable showing that whether or not the mice were WT or ADAMTS13 deficient, the infusion of rhADAMTS13 immediately before reperfusion (two hours after occlusion) significantly reduced infarct volume by 30%. It is also important to note that, as claimed, a patient “not diagnosed as having an ADAMTS13 deficiency” would not necessarily exclude a patient who has a deficiency. The limitation includes one which has a deficiency but was not aware or diagnosed. 
Wagner- Regarding Wagner, applicants argue the reference treats TTP patients and that even if the delay before occlusion was more pronounced in WT mice, the successful use of ADAMTS13 after occlusion was not indicated. Applicants essentially argue the same for the Ginsburg reference. 
It is the Examiners position that the activity of ADAMTS13 with respect to thrombus formation and vWF cleavage has been well documented by the prior art of record. There is nothing of record which would lead a posita to believe that ADAMTS13 would not function the same, i.e. reducing or eliminating the occlusion, before or after, given its known activity or preventing the formation of or for disintegrating thrombus in a patient in need thereof having a disorder associated with the formation and/or presence of one or more thrombus, including stroke, infarction, TTP, for example (Wagner (008). In addition, the limitation of “at a therapeutically effective time”, does not specify when the composition is being administered.  It is also important to note that applicants own specification teaches that ADAMTS13 can be used as a preventative, i.e. inhibiting an infarct from forming (0074, 0080, 0081, for example).  
Wagner is relied upon for teaching a method of treating an infarction and stroke (which is associated with the formation and/or presence of one or more thrombus) comprising administering to an individual a pharmaceutical composition comprising a therapeutically effective amount of recombinant human ADAMTS13 (abstract, 0008, 014-0024) according the claim 4, for treating and preventing a disorder associated with the presence or formation of one or more thrombus and disintegrating said one or more thrombus. ADAMTS13 is known to modulate VWF therefore regulating thrombosis and treating and preventing thrombi formation in patients suffering from thrombotic diseases and events such as infarctions and stroke (019, 022), which is caused by thrombus formation and blockage of blood supply. They teach that the cleavage of vWF by ADAMTS13 delays thrombus formation and the mice did not occlude (032). They teach ADAMTS13 to have an antithrombotic as well as thrombolytic activity (044, 062, 064). The biological activity of ADAMTS13 is the reduce or delay platelet adhesion to the endothelium, reduce or delay platelet aggregation, reduce or delay formation of platelet strings, reduce or delay thrombus formation and growth, and reduce or delay vessel occlusion, cleave vWF and disintegrate thrombi (013). They teach that vWF through its receptors, GPIbα and αIIbβ3 contribute to platelet aggregation and progression of thrombus formation (014, 060). ADAMTS13 cleaves vWF by facilitating the binding of vWF to GPIbα. The vWF-GPIbα interaction within the thrombus may negatively regulate thrombus growth (061). ADAMTS13 inhibits thrombus growth in WT mice prior to injury and high amounts of IL-6 and vWF released after inflammation and injury could reduce ADAMTS13 activity which is cleaving UL-vWF multimers into smaller fragments that are less adhesive or directly cleaving the vWF molecules bridging platelets in a thrombus as is the case in cleavage of platelets attached to strings (062).  They also teach that ADAMTS13 can be used to disintegrate thrombi after stroke (063). They teach that infusion of rADAMTS13 to WT mice did not occlude and that the mouse appears to have the same anti-thrombotic potential as the human ADAMTS13 in WT mice with normal endogenous ADAMTS13 protein (043). 
Ginsburg-It is the Examiners position that Ginsburg specifically teaches a composition comprising ADAMTS13 protein or variants (0019, 0039-0047, 0194, 0218, 0329-0337) for administration to a stroke patient (0136, 0177, 0178, 0179). Thus, there is a suggestion to treat stroke and thrombus disorders with an ADAMTS13 as an anticoagulant and vWF cleaving enzyme. Ginsburg teaches methods of treating patients at risk of or suffering from stroke comprising administering to an individual a pharmaceutical composition comprising a therapeutically effective amount of ADAMTS13 to treat diseases or altering physiological states characterized by platelet aggregation and preventing abnormal blood clots often associated with strokes. The reference teaches treating in patients who do not suffer from TTP or conditions characterized by ADAMTS13 deficiencies (0136, 0177-179, for example).  

Varadi- Applicant argues that the reference does not teach a stroke patient and the mention of stroke is gratuitous and is in terms of a diagnostic assay, not treatment.  The assay of Varadi utilizes measuring vWF fragments as a way to measure ADAMTS13 ability to cleave vWF in vivo. VWF multimeric size and consequently VWF activity is regulated by ADAMTS13 activity in the blood. The aim of the study was to determine the susceptibility of human rVWF to cleavage by ADAMTS13 present in the plasma of different animal species. The ability of ADAMTS13 of different species to cleave human rVWF was tested in vitro as well as in vivo. The assays confirm that which his known, ADAMTS13 cleaves vWF in vivo and thus tests effectiveness of using ADAMTS13 as a therapeutic product in disorders characterized by abnormal levels of vWF or abnormal processing of vWF.  
Regarding the effective amount (section B.1., p. 13-14), applicants argue on p. 13, that the amounts are not suggested for stroke patients and the suggestion is to try 10-100,000 U/kg BW. Varadi also teaches that the effective amount of rADAMTS13 is administered to the mammal at any dose, including a variety of doses. The dosage may be based on body weight, activity of the VWF, activity of the ADAMTS13 protease, route of administration, health or condition of the mammalian recipient, and various factors as known to one of skill in the art (0091).  
Varadi teaches that rADAMTS13 is currently available for use in animals at a dose range of 100-500 U/kg BW.  This amount falls within applicants claimed range. While there is a range disclosed by Varadi, the amount is optimizable and is based upon other various factors, as is applicants. Applicants specification discloses that in some embodiments, dose is about 100, 500, 1000, 2000, 3000, 3258, or 5000 U/kg body weight of the individual. In some embodiments, the level of plasma VWF, particularly UL-VWF, is determined before determining the dose of ADAMTS13 protein. In some embodiments, the dose of ADAMTS13 protein or biologically active derivative thereof is based on the plasma level of VWF, particularly UL-VWF, in the individual (0008, 0076). As VWF levels vary widely between individuals, the dosage of ADAMTS13 can be determined on an individual basis, as best determined by a medical professional. The pharmaceutically effective amount or a biologically active derivative thereof can range, for example, from 0.1 to 20 mg/kg body weight. In some embodiments, the amount administered is based on U activity. Exemplary dosages include 10 U-10,000 U/kg body weight. For example, ADAMTS13 or a biologically active derivative can be administered at 10, 50, 100, 200, 500, 1000, 2000, 3000, 3500, 5000, 6000, 7000, 8000, or 10,000 U/kg body weight, and the dose can optionally be determined based on individual plasma VWF levels. Dose can also be determined based on whether the ADAMTS13 is administered prophylatically (e.g., in a repeated doses) or in response to a medical emergency, to immediately reduce harmful effects of an infarction (0076). The exact amount will depend on the purpose of the treatment, and will be ascertainable by one skilled in the art using known techniques (see, e.g., Lieberman, Pharmaceutical Dosage Forms (vols. 1-3, 1992); Lloyd, The Art, Science and Technology of Pharmaceutical Compounding (1999); and Pickar, Dosage Calculations (1999)) (0059). It is also important to note that applicants only test and administer an amount of 3258 u/kg of body weight (0021, Fig. 6, 0115, 0131 Ex. 4) and find that at the high concentration administered infarct volumes were effectively reduced (0133).  Without evidence showing unpredictability to a result effective variable which is disclosed by the prior art to be optimizable, the arguments are not persuasive. 

Applicants also argue that the claims are for a safe and effective amount of ADAMTS13 for treating stroke-not cleaving vWF and the prior art must provide what is claimed, not cleavage or cause of thrombosis.  The reasonable expectation of success must be tied to the scope of the claimed invention. The obviousness rejection is based upon what was known at the time of the claimed invention, i.e. that platelets and their adhesion receptors play a crucial role in modulating infarct size during ischemic stroke and that ADAMTS13 cleaves vWF, which is an important adhesion molecule for platelets at vascular injury sites. Patients having decreased ADAMTS13 activity and increased circulating levels of vWF are at risk for ischemic stroke. ADAMTS13 has been shown to down regulate thrombosis and inflammation and recombinant human ADAMTS13 down regulates platelet thrombi in injured arterioles, which are dependent upon vWF. Zhao teach that vWF deficiency or heterozygosity in mice reduces infarct volume two-fold following focal cerebral ischemia compared to wild-type (WT) in the middle cerebral artery occlusion (MCAO) stroke model and that infusion of recombinant vWF in WT mice accelerates thrombosis in the ferric-chloride injured artery model and increases infarct volume compared to controls, thus suggesting a role of vWF in modulating infarction after stroke. Zhao teach the infusion of r-human ADAMTS13 before reperfusion, which was two hours after occlusion, i.e. 120 minutes after detection/induction of infarction, significantly reduced infarct volume by nearly 30% (from 106±9.7 mm3 vs. 75.8±6.9 mm3). Zhao thus suggest that ADAMTS13 could be a new therapeutic agent for stroke therapy and that vWF has an important role in modulating infarct volume after ischemic stroke (abstract). In addition, the supporting secondary references suggest the activity of ADAMTS13 in reducing a thrombus in disorders associated with thrombus formation. The biological activity of ADAMTS13 is the reduce or delay platelet adhesion to the endothelium, reduce or delay platelet aggregation, reduce or delay formation of platelet strings, reduce or delay thrombus formation and growth, and reduce or delay vessel occlusion, cleave vWF and disintegrate thrombi. Current doses for administration to animals and humans was suggested and taught to be optimizable based upon many factors. Thus, the art as a whole, provides a reasonable expectation of success and motivation to one of ordinary skill in the art to administer ADAMTS13 in a therapeutically effective amount to reduce or eliminate an occlusion associated with an ischemic event and wherein said therapeutically effective amount would necessarily provide the claimed functional outcome.  
B.2. Administration timing- applicants are arguing administration timing and address the Varadi reference, in particular their assay times. Zhao administer rADAMTS13 120 minutes after occlusion and immediately before reperfusion. Also of note, current claim 48 and 63 are drawn to a therapeutically effective time, with no specific time claimed. Applicants argue that “time is of the essence” and the specific combinations and doses and times are not predictable or obvious.  Applicants specification does not reasonable demonstrate particular combinations, per se, of doses and times. Only doses of 3258 U/kg (0131) and 3460 U/kg (0113, 0115), which reduce infarct volume by 30% (0133) were infused at 10 min before reperfusion were tested. Ginsburg, for example, teaches that the therapeutically effective amount for each patient depends on many factors including weight, age, sex, time and frequency of administration, severity of disease, (0332, 0347 and 0348, 0349) and that determination of an effective amount to achieve its intended purpose is well within the capability of those skilled in the art (0337).  They teach that an effective amount is one which results in the intended effect, i.e. vwf cleaving protease activity or decreased levels of platelet aggregation comparable to normal individuals who are not suffering from stroke (0337, 0348-0349) and which ameliorates symptoms of the diseases state (0347). Thus, the determination of an effective amount to achieve its intended purpose is well within the capability of those skilled in the art as suggested by Ginsburg (0337). Further, Applicants specification teaches that ADAMTS13 can be administered prophylactically, and can also still be beneficial when administered at more than 6 hours or even several days post-infarction (0011). Regardless of time of administration, i.e. after cerebral infarction, one would expect the same result, i.e. treatment of disorders or altering physiological states characterized by decreased vWF-cleaving protease activity and/or platelet aggregation and thrombus formation, i.e., reducing infarct volume.  There is nothing of record which would suggest that the mode of treatment for infarction would differ or that the time of administration is critical to the function of the protein.  The protein would still be expected to have the same mode of operation, i.e. an antithrombotic and anticoagulant activity wherein the ADAMTS13 protein cleaves VWF multimers thereby preventing and dismantling platelet aggregation and thrombus formation associated with increased risk of ischemic stroke. 
B.3.-Half-life 
Applicant argues the half-life, Ginsburg teach that the isolated ADAMTS13 can be altered to improve characteristics such as circulating half-life (0316) and also teaches that the dosage can be administered every 3 to 4 days, every week or every two weeks depending on the half-life and clearance rate (0348).  In light of the teachings above, it is the Examiners position that the half-life is more than 1 hour given the administration teachings. Applicant argues that half-life can depend on several factors including recombinant production and glycosylation patterns. It should be noted that the ADAMTS13 of Ginsburg and Wagner are produced the same as applicants via CHO and HEK293 cells, therefore, it is the Examiners position that the half-life of a proteins produced by the same recombinant methods would be expected to be the same. Applicants specification states that the glycosylation patterns from CHO and HEK293 result in different half-life of the preparations with CHO having a half-life of more than 1 hour.  The r-huADAMTS13 prepared in cell lines as taught by the art, i.e. CHO necessarily have a half-life of more than one hour. 
B.4. Reduced infarct volume-Applicant only addresses the Zhao reference with respect to this limitation.  It is recognized that the claimed invention is drawn to a result or functional outcome, i.e.  reducing post-reperfusion damage, improvement of sensorimotor performance, and not significantly increasing the likelihood of cerebral hemorrhage,  resulting from administering the ADAMTS13 composition in a therapeutically effective amount (claims 48, 63 and 92); however, it is the Examiners position that the claimed method step drawn to administration of a composition comprising ADAMTS13 in an amount suggested by the prior art and suggested to be determined by a skilled artisan and prior art which teaches said administration of an ADAMTS13 composition to the claimed patient population, will inherently reduce post-reperfusion damage, improve of sensorimotor performance and not significantly increasing the likelihood of cerebral hemorrhage. The prior art teaches that the ADAMTS13 composition can be administered to the same target population to treat stroke and infarctions, thus one would expect the same results, absent evidence to the contrary.  The same reasoning applies to reducing infarct volume by about 30%; as claimed, administering the disclosed ADAMTS13 composition in a therapeutically effective amount would therefore be treating a cerebral infarction in the brain, reduce infarct volume by 30%, would not increase the level of hemorrhage compared to an individual not receiving the composition, would reduce infarct volume 22 hours after administration. These effects are inherent to administering the compound as they are functional results of the compound. Thus, in practicing of the methods of administration of the ADAMTS13 protein to the claimed patient population of the prior art, one would also be inherently achieving the functional outcomes and results as claimed. It is noted that the discovery of a previously unappreciated property of a prior art method, or of a scientific explanation for the prior arts functioning does not render the old composition or methods patentably new. Thus, claiming a newly identified use, function or unknown property which is inherently present in the prior art does not necessarily make the claimed patentable (MPEP 2112).  
The art teaches that ADAMTS13 can be used to treat stroke in patients NOT diagnosed with an ADAMTS13 deficiency and uses the MCAO model to study human ischemic stroke. There is a reasonable expectation of successfully treating a vWF-associated platelet aggregation caused thrombotic event such as stroke, by administering ADAMTS13 which is taught by the art to treat stroke, significantly reduce or preventing occlusion in arteries.  The prior art of record has established that effective amounts of ADAMTS13 containing composition is used to treat cerebral infarctions in stroke patients by targeting platelet aggregation and thrombus formation via cleavage of VWF. Further, the art demonstrates that inhibiting platelet adhesion and aggregation impacts stroke outcome including significantly reducing infarct volumes. 
V. compelling evidence of patentability was ignored
Applicant argues the numerous and dynamic pathological markers for vWF and that ADAMTS13, thrombi and stroke involve complex factors and obstacles in unknown cause and effect interactions.  Applicants also argue that the artisan could not foresee that ADAMTS13 would predict treatment or itself be effective. Applicant cites teachings of references not relied upon in the claim rejections (see p. 21-24) and argues that the OA does not explain why artisans would think that so many complicated interactions and unpredictable variables are manageable. Applicant’s argue that additional literature provided and argued show how unpredictable ADAMTS13 is for treating cerebral infarction after ischemia and that the broad notion to target vWF for any type of stroke was a hope and gave no guidance to any particular composition or protocol. 
While the many additional literatures have been considered in the time allotted, a majority of the references are not particular to ADAMTS13 and stroke and infarction. For example, the Dong reference is related to TTP patients only.  Sadler discusses shear stress, which is not pertinent to the claimed invention. In addition, the claimed invention is only drawn to a composition comprising ADMATS13, which is taught by the prior art references and the only “protocol” is to administer to a patient after diagnosing ischemia. 
While the teachings of the references have been considered, they were not relied upon in the rejections and thus their complicated interactions and unpredictable variables do not apply to the teachings of the prior art references used in the rejection of record. 


It is the Examiners position that the current prior art references consistently teach methods of treating patients at risk of or suffering from stroke comprising administering to an individual a pharmaceutical composition comprising a therapeutically effective amount of ADAMTS13 to treat diseases or altering physiological states characterized by platelet aggregation and preventing abnormal blood clots often associated with strokes. The references teach treating in patients who do not suffer from TTP or conditions characterized by ADAMTS13 deficiencies.  vWF is known to regulate platelet adhesion and aggregation and thrombus formation.  ADAMTS13 is known to modulate VWF therefore regulating thrombosis and treating and preventing thrombi formation in patients suffering from thrombotic diseases and events such as infarctions and stroke, which is caused by thrombus formation and blockage of blood supply.  Infarctions, in general, are known to be caused by thrombus formation.  ADAMTS13 is known to modulate VWF therefore regulating thrombosis and treating and preventing thrombi formation in patients suffering from thrombotic diseases and events such as stroke, which is caused by thrombus formation and blockage of blood supply. 
	 ODP rejections- 
The rejection of co-pending ‘520 is maintained and applicants wish the rejection to be held in abeyance until allowable subject matter is indicated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bongers et al. (Stroke, vol. 37, p.2672-2677, 2006), which was previously cited for teaching VWF multimers and reduced ADAMTS13 activity results in increased vWF activity which is associated with increased risk of ischemic stroke (p.2672, whole page-p.2673, Results section, p. 2674, Discussion section, p. 2676, 3rd parag., 4th parag).
-Kleinschnitz et al. (Blood, 4/2009, vol. 113, p. 3600-3603) for teaching that a deficiency in vWF protects mice from ischemic stroke. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651